UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of Date of report (Date of earliest event reported)November 7, AT&T INC. (Exact Name of Registrant as Specified in Charter) Delaware 1-8610 43-1301883 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 208 S. Akard St.,Dallas, Texas 75202 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (210) 821-4105 175 E. Houston St., San Antonio, Texas 78205 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240-14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. On November 7, 2008, the registrant AT&T Inc. ("AT&T") announced plans to acquire Centennial Communications Corp. (Centennial), a regional provider of wireless and wired communications services, for $944 million in cash.Under the terms of the agreement,Centennial shareholders would receive $8.50 per share for a total equity price of $944 million.Including net debt, the total transaction would be valued at approximately $2.8 billion.The acquisition is subject to regulatory approval, the approval of Centennial's shareholders and other customary closing conditions.AT&T expects to obtain approvals by the end of the second quarter of 2009. Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AT&T INC. Date: November 10, 2008 By: /s/ John J. Stephens John J. Stephens Senior Vice President and Controller
